UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4581


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SILVINO LARA-LARA, a/k/a Angel Lara, a/k/a Chapparro,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:12-cr-00274-D-3)


Submitted:   April 24, 2015                   Decided:   May 15, 2015


Before GREGORY and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lynne L. Reid, L.L. REID LAW, Chapel Hill, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Silvino Lara-Lara pled guilty without a plea agreement to

conspiracy to distribute and possess with intent to distribute 5

kilograms or more of cocaine, 21 U.S.C. § 846 (2012) (Count 1);

aiding and abetting the distribution of cocaine, 18 U.S.C. § 2

(2012), 21 U.S.C. § 841(a)(1) (2012) (Counts 4 and 5); aiding

and abetting possession with intent to distribute cocaine, 21

U.S.C.       §   841(a)     (Count        8);       and     eluding      examination      and

inspection by immigration officers, 8 U.S.C. § 1325(a)(2) (2012)

(Count 11).        Lara-Lara was sentenced within the Guidelines range

to    132    months    in    prison.            In        accordance     with    Anders    v.

California, 386 U.S. 738 (1967), Lara-Lara’s attorney has filed

a    brief   certifying     that     there          are    no    meritorious     issues   for

appeal but questioning whether Lara-Lara’s plea was voluntary

because Lara-Lara was induced to enter a plea based on a promise

by counsel that he would receive an 87-month sentence.                                 Lara-

Lara has filed a pro se supplemental brief, arguing that trial

counsel      was   ineffective       in    failing          to   challenge      the   court’s

subject matter jurisdiction.               We affirm.

       First, because Lara-Lara did not move to withdraw his plea,

we review his Fed. R. Crim. P. 11 hearing for plain error.

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).

“[T]o    satisfy      the   plain    error          standard,      [an   appellant]       must

show: (1) an error was made; (2) the error is plain; and (3) the

                                                2
error affects substantial rights.”                          United States v. Massenburg,

564 F.3d 337,     342–43        (4th    Cir.          2009).         Even       if    Lara-Lara

satisfies       these       requirements,           correction            of    the     error        lies

within our discretion, if we conclude that the error “seriously

affects the fairness, integrity or public reputation of judicial

proceedings.”           Id. at 343 (internal quotation marks omitted).

We have reviewed the transcript of the Rule 11 hearing and have

found no plain error.

       Where, as here, the district court complies with Rule 11

when     accepting          a     defendant’s          plea,         we        attach      a     strong

presumption          that       the   plea    is       knowing        and       voluntary,           and,

consequently, final and binding.                        United States v. Lambey, 974
F.2d 1389, 1394 (4th Cir. 1992) (en banc).                                 Furthermore, Lara-

Lara’s       assertions          of    inducement           and      misrepresentation                are

directly       contradicted           by     his       sworn       statements           before       the

district      court     during        his    Rule      11    hearing.            These      averments

carry a strong presumption of validity, and Lara-Lara has failed

to offer a credible basis on which to doubt their veracity.

Blackledge       v.     Allison,        431 U.S. 63,    74      (1977);         Fields      v.

Attorney Gen., 956 F.2d 1290, 1299 (4th Cir. 1992).

       We     decline       to    reach      Lara-Lara’s           claim        that       his   trial

counsel        rendered          constitutionally                 ineffective           assistance.

Unless an attorney’s ineffectiveness conclusively appears on the

face    of     the    record,         ineffective           assistance          claims         are    not

                                                   3
generally addressed on direct appeal.                       United States v. Benton,

523 F.3d 424, 435 (4th Cir. 2008).                     Instead, such claims should

be raised in a motion brought pursuant to 28 U.S.C. § 2255

(2012), in order to permit sufficient development of the record.

United    States      v.   Baptiste,       596 F.3d 214,    216   n.1     (4th    Cir.

2010).    Because there is no conclusive evidence of ineffective

assistance of counsel on the face of the record, we conclude

that these claims should be raised, if at all, in a § 2255

motion.

       In accordance with Anders, we have reviewed the record and

have   found     no   meritorious         issues      for    appeal.         We    therefore

affirm    Lara-Lara’s           convictions         and     sentence.            This    court

requires that counsel inform Lara-Lara, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If Lara-Lara requests that a petition be filed, but

counsel    believes        that    such     a       petition    would       be    frivolous,

counsel    may    move     in     this    court      for    leave    to     withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Lara-Lara.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before      this    court    and      argument       would    not    aid    the

decisional process.

                                                                                    AFFIRMED



                                                4